DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "lubricant in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over James et al., U.S. Pre Grant Publication 2013/0136931, as evidenced by Godoy et al., WO 01/32392.

	Regarding claim 1, 7 and 21, paragraph 0062 discloses a sandwich structure comprising a reinforcing fiber covering layer applied to both sides of a core material wherein the reinforcing fiber can include a mat that is impregnated with a polyurethane forming mixture [see also paragraphs 0006 and 0007].  Paragraph 0008 discloses applying [coating] a polyurethane-forming mixture comprising an isocyanate and a polyol component comprising one or more natural oil based polyols on the sandwich structure.  James does not require the polyurethane forming mixture be the same polyurethane forming mixture that forms the coating layer.  Paragraph 0038 discloses natural oil based polyols such as soybean oil.  Paragraph 0040 discloses modified natural oil polyols such as hydroxylated methyl esters of soy bean fatty acids [fatty acid ester] having a hydroxyl [OH] functionality of between 0.9 and 1.1.  Paragraph 0051 discloses that the natural oil based polyol has a hydroxyl number below 100 mg KOH/g and a functionality between 1.5 and 4.  Paragraph 0053 discloses that the polyol component comprises at least 10% natural oil based polyol.   In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0052 discloses that the polyol component   Paragraph 0052 discloses that the polyol component further comprises one or more long chain polyol such as VORANOL™ CP 4702, 6001 and CP4155.  Godoy provides evidence that VORANOL ™ 6001 has a molecular weight of 6000 Daltons and a functionality ranging from 2 to 8 (see whole document).

	Regarding claim 2, paragraph 0028 discloses that the core has a honeycomb profile.

	Regarding claim 3, paragraph 0028 discloses a honeycomb paperboard [cardboard] core.

	Regarding claim 4, paragraph 0029 discloses that the reinforcing fiber can include ground glass fibers, chopped fiberglass strand mat, glass fiber fabric [woven/non-woven], knitted fabrics, natural fiber mats.

	Regarding claim 5, paragraph 0062 discloses that the reinforcing fiber layer that is applied on both sides of the core can include a fiber mat that is impregnated with a polyurethane forming mixture.  James does not require the polyurethane forming mixture be the same polyurethane forming mixture that forms the coating layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786